DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation of the phrase “A solder… comprising: a nickel based superalloy raw material; and a solder.”  The metes and bounds of the claimed solder, or solders, are unclear.  It is unclear if applicant intends to claim a single solder combined with a nickel-based superalloy raw material to form a third composition, or two separate and distinct solders, or some other recitation, as the claim language is unclear and confusing.   
Claim 1 is also unclear as to whether the elemental recitations and accompanying percentages and/or proportions found in lines 3-7 of claim 1 refer to the overall solder 
[0012] To achieve the foregoing objective, the present invention provides a solder for nickel based superalloy soldering including a nickel based superalloy raw material and a solder. The solder includes 11 wt% to 13 wt% chromium, 5.0 wt% to 7.0 wt% aluminum, 3.5 wt% to 5.0 wt% molybdenum, 1.5 wt% to 2.5 wt% niobium, 0.4 wt% to  1.0 wt% titanium, 0.03 wt% to 0.07 wt% carbon, 0.05 wt%-0.15 wt% zirconium, 0.001 wt% to 0.1 wt% boron and remainder nickel or other inevitable impurities, thereby reducing occurrence of soldering hot cracking and insufficient weld bead strength in the nickel based superalloy raw material during soldering.  

Claim 1 is indefinite due to the recitation of the phrase “and remainder nickel or other inevitable impurities”, for several reasons discussed below.  
Initially, as stated above, it is unclear as to whether this elemental recitation and percentage/proportion refers to the overall claimed “solder for nickel based superalloy soldering”, or the sub-component solder.
The phrase “remainder nickel or other inevitable impurities” indicates that the presence of nickel is optional, due to the term “or”.  However, it is unclear if this is the intent of the specification teachings, especially if the elemental & percentage/proportion recitations refer to the overall claimed solder, which contains a “nickel-based superalloy raw material”, where such recitation would be contradictory to the subsequent recitation of nickel being optionally present. 
The phrase “remainder nickel or other inevitable impurities” implies that nickel is also an “inevitable impurity”, and thus present in a minute amount, if at all.  Similar 

Claim 1 is indefinite due to the recitation of the phrase “thereby reducing occurrence of soldering hot cracking and insufficient weld bead strength…”.   The term “reducing” is a relative term which renders the claim indefinite.  The term "reducing" is not defined by the claim, and importantly, the claims and specification do not provide a specific standard of comparison for ascertaining the requisite degree of reduction, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the claims are directed to a product (solder), it is unclear how one is to determine how the product “reduces occurrence of” the recited properties, and to what other product and use one is to compare in order to determine if such reduction has occurred.   Put another way, it is unclear how the claimed solder can reduce the recited properties within the same claimed solder.
	Claims 3 and 5 do not remedy the issues addressed above with respect to claim 1, and thus are included in the rejection due to their dependence upon claim 1.  
Claim 2 recites the limitation “a proportion of boron in the solder is 0.05 wt%” in line 2. It is unclear if this limitation refers to the broad subject of claim 1, namely the “solder for nickel based superalloy soldering” recited in line 1 of claim 1, or the sub-component “solder, comprising…” in lines 3-10 of claim 1. Clarification and correction is required.
Claim 4 recites the limitation “the solder is formed into a soldering rod” in line 2. Similar to claim 2 above, it is unclear to which solder of claim 1 this limitation refers. Clarification and correction is required.  

Applicant is cautioned against the introduction of new matter to the application in response to the issues above.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppin et al. (US 3632319 A) in view of Berger et al. (US 5395584 A).
Regarding claim 1, Hoppin teaches a method combining vacuum high-temperature brazing and pressure solid-state diffusion to form an improved, age hardenable joint between superalloy members (Abstract). A plurality of age hardenable superalloy members are bonded, which can be based on an element selected from Fe, Co, and Ni (Claim 3). The plurality of age hardenable superalloy members reads on the claimed nickel based superalloy raw material. Hoppin further teaches a bonding material consisting essentially of an age hardenable powder which consists essentially of, by weight, 
0.02-0.3% C; 
8-25% Cr;
2-12% Mo;
0.3-7% Al;

Up to about 0.2% Zr;
with the balance nickel and incidental impurities and greater than 1 percent up to about 15 percent of elements selected from the group consisting of B, Si, Mn, Cb, Ta (Claim 4). The weight percentages of the above elements all overlap with the claimed ranges (boron can be any value up to 15 wt% so long as the total weight of B, Si, Mn, Cb, and Ta is greater than 1%). 
The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)). Thus there is a prima facie case that the current claim limitations are obvious in light of Hoppin’s disclosure.
Hoppin further teaches its method provides improved strength characters and manufacturability (Column 1, lines 43-46), to address limitations of conventional fusion welding such as cracking (Column 1, lines 17-19). This reads on reducing the occurrence of soldering hot cracking and insufficient weld bead strength in the nickel based superalloy raw material during soldering.
However, Hoppin does not teach a solder comprising 1.5 wt% to 2.5 wt% niobium.
Berger teaches nickel-base superalloy compositions for the repair, coating or rebuilding of the surface of a superalloy substrate (Abstract). The composition contains, by weight percentages, 2-12.5 Cr, 6-17 Cr, 0.5-7 Mo, 0.5-4 Ta, 2.5-9.5 Al, 1-4 Re, 1.5-8.5 W, 0.01-2.5 Nb, 0.5-6 Ti, 0.01-0.7 Yt, 0.02-3.5 Hf, and balance Ni (Abstract). Berger teaches that incorporating tantalum and niobium allows for the formation of a gamma double prime phase, improving weldability and high temperature strength properties (Column 3, lines 59-62).

In light of the teachings of both Hoppin and Berger with respect to improving the weldability and high temperature strength of nickel-based superalloy compositions, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included niobium, as taught by Berger, within the age-hardenable powder composition of Hoppin.  While Berger teaches that incorporating tantalum plus niobium improves weldability and high temperature strength properties by allowing for the formation of a gamma double prime phase, the amount of tantalum taught by Berger (0.5-4%) overlaps with that of Hoppin (greater than 1 percent up to about 15 percent of elements selected from the group consisting of B, Si, Mn, Cb, and Ta, in an amount so long as the total weight of B, Si, Mn, Cb, and Ta is greater than 1%), and the amount of niobium to be utilized as stated by Berger is 0.01-2.5%, which directly overlaps with the instantly-claimed invention.  Thus the teaching of Berger both reaffirms the teachings of Hoppin with respect to tantalum, as well as supplements and improves said teaching by addressing the advantages of incorporating both niobium and tantalum into the composition for use with nickel-based superalloy compositions.  As the instant claims recite the open language “comprising”, this would allow for the incorporation of both tantalum and niobium within the composition as suggested by the combined teachings of the instant references.   

Regarding claim 2, modified Hoppin teaches all the limitations of claim 1 as set forth above. As stated for claim 1 above, Hoppin teaches the age hardenable bonding powder 
Regarding claim 3, modified Hoppin teaches all the limitations of claim 1 as set forth above. Hoppin further teaches that the alloy of the bonding powders are prepared by melting using conventional gas tungsten arc equipment (Column 3, lines 36-38). This is equivalent to tungsten inert gas (TIG) welding.
Regarding claim 5, modified Hoppin teaches all the limitations of claim 1 as set forth above. Hoppin further teaches that the bonded alloy members are both casted and forged (Column 1, lines 56-62; Column 6, lines 27-59). This reads on the nickel based superalloy raw material being a nickel based superalloy casting or a nickel based superalloy casting. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppin in view of Berger as applied to claim 1 above, and further in view of Yang et al. (English machine translation of CN 10317453 A).
Regarding claim 4, modified Hoppin teaches all the limitations of claim 1 as set forth above. However, Hoppin does not teach that the solder is formed into a soldering rod by vacuum arc melting or vacuum induction melting.
Yang teaches a self-adjusting clad wire for welding application and discloses a method for manufacturing the self-adjusting clad wire (Abstract). To form the wires, Yang teaches that shape memory alloys can be made by vacuum arc melting or by inducting melting, followed by 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the bonding composition taught by Hoppin into wires via vacuum arc or vacuum induction melting as taught by Yang. Yang teaches that vacuum arc melting or induction melting minimizes impurities in the alloy and ensures good mixing of the alloy metal (page 6 of translation, paragraphs 2-3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/PHILLIP H LEUNG/Examiner, Art Unit 1733